DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-25 are presented for the examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 2.	Claims 14-20 are rejected as non-statutory because they are not patent eligible subject matter.  
Claim 14 defines a computer readable storage medium in the preamble.  The specification does not define this medium to be hardware or memory . Therefore, claim 14 is  non-statutory.  Dependent claims do not remedy this deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1) in view of Chao( CN 111695443 A).

As to claim 1,  Zhu teaches a default backend system(one or more client devices 101-102, para[0024], ln 3-10) ; 
an accelerated backend system; ( DP accelerators 105-107, para[0026], ln 6-10) ; processor coupled to the default backend system and the accelerated backend system( host machine 104 is typically a CPU system which can control and manage execution of jobs on the host machine 104 and/or DP accelerators 105-107, para[0032], ln 1-6/ Fig. 1),
a memory coupled to the processor, wherein the memory includes a set of instructions, which when executed by the processor, cause the processor(  the above functionality can be programmed as executable instructions onto one or more non-transitory computer-readable media. When the executable instructions are executed by a processing system having at least one hardware processor, the processing systems causes the functionality to be implemented. Any of the above functionality can be implemented by a processing system having at least one hardware processor, coupled to a memory programmed with executable instructions that, when executed, cause the processing system to implement the functionality, para[0024]),
identify telemetry data associated with an execution of a cluster of artificial intelligence (Al) operations on the accelerated backend system, send a current instance of the cluster of Al operations to the accelerated backend system based on telemetry data(  identifying a memory space for the DP accelerator and selecting, at random, a memory address within the memory space to associate with each layer of the AI model. The kernel functions of the host may be updated with the randomized memory addresses. At block 706, the processing logic transfers the layers of the AI model with the randomized memory addresses to a data processing accelerator to run the AI model, para[0054 ).
Zhu does not teach  the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data. However, Cheng teaches the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data ( may send or transmit an instruction (e.g., artificial intelligence (AI) training, inference instruction, etc.) for execution to server 104 and the instruction is received by server 104 via the interface over network 103. In response to the instruction, server 104 communicates with DP accelerators 105-107 to fulfill the execution of the instruction,  para[0066], ln 1-15/  If there is a query result entry, host server 104 would determine if the requested memory location[telemetry data] lies within a memory region from the result entry . If yes, DP accelerator 405 has read/write access permission. If it is determined that the DP accelerator has read access permission to the memory region, in operation 705, host server 104 returns the requested data, via a data channel. If it is determined that the DP accelerator has no read access permission, host server 104 may then send a notification of a read failure to DP accelerator 405, para[0090]/ In operation 706, host server 104 sends a DP command or a computing or a configuration command or DP instruction. In operation 707, DP accelerator 405 processes the DP command or DP operations, para[0091], ln 1-10). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu with Cheng to incorporate the feature of the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data because this provides adequate computational power for one or more users, a cluster of data processing accelerators (DPAs) can be provided (e.g., in a cluster) to perform a large number of calculations as required by the AI model. 
Zhu and Cheng do not teach  cluster is a pre-trained model subgraph. However, Chao teaches cluster is a pre-trained model subgraph( An intelligent traffic artificial intelligence open platform, wherein the platform comprises: a traffic model library, comprising a plurality of pre-trained machine learning models for traffic scenes; a graphic object library, connected with the traffic model library, comprising a first graphic object corresponding to each machine learning model in the traffic model library and a second graphic object for establishing a connection relationship between the first graphic objects; front end display module, which is connected with the graphic object library, for displaying the first graphical interface to the user, the first graphical interface comprises a graphical object selection area and item-defined area, claim 1, ln 1-20).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu and Cheng with Chao  to incorporate the feature of cluster is a pre-trained model subgraph because this improves the development efficiency of the intelligent traffic item and reduces the development cost.
As to claim 2, Cheng teaches the processor to send the current instance to the default backend system if the telemetry data indicates that a performance of one or more previous instances of the cluster of Al operations on the default backend system is greater than a performance of one or more previous instances of the cluster of Al operations on the accelerated backend system( para[0090]) for the same reason as to claim 1 above. 
As to claim 14, it is rejected for the same reason as to claim 1 above. 
As to claim 15,  Cheng teaches cause the computing system to send the current instance to the default backend system if the telemetry data indicates that a performance of one or more previous instances of the cluster of Al operations on the default backend system is greater than a performance of one or more previous instances of the cluster of Al operations on the accelerated backend system(para[0090]) for the same reason as to claim 1 above.
As to claim 19, Cheng teaches the failure data corresponds to one or more previous instances of the cluster of Al operations on the accelerated backend system(para[0090]) for the same reason as to claim 1 above.
As to claim 20, Cheng teaches  when executed, the instructions cause the computing system to send the current instance to the default backend system if the failure data indicates one or more failures(para[0091], ln 1-10) for the same reason as to claim 1 above.  

4.	Claims 3, 4, 5  are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1) in view of Chao( CN 111695443 A) and further in view of Davis( US 20200191643 A1).

As to claim 3, Zhu, Cheng, Chao do not teach  the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system.  However, Davis teaches the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system( CDL is a method for layering deep learning, machine learning, and/or artificial intelligence algorithms so it can be an unlimited number of layers. This is demonstrated in FIG. 2, which demonstrates a two CDL example 200. To initiate first layer analysis 201, vibration data 200 (or movement or acceleration data, etc.) is introduced to first layer 204 via providing vibration data 200 to a classifier 204a, which in turn generates ratings 206. Ratings 206 are used to select an event class 208 and in turn generate a classified event 210 …To initiate second layer analysis 212, classified event 210, which may in the form of data, is fed again into classifier 204b, which may be an entirely different classifier, if 204b is a different classifier, the second classifier (deep learning, machine learning, or artificial intelligence algorithm) can be either the same type of classifier (e.g. SVM, MLR) that was trained using only a limited set of data (chosen based on results of the first layer) or a different (either using a subset of training data based on the previous layer or the full set), para[0054], ln 21-54). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu, Cheng and Chao with Davis  to incorporate the feature of the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system because this provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level.
As to claim 4,  Davis teaches the temperature classifier data indicates a risk zone corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system, and wherein the instructions, when executed, cause the processor to send the current instance to the default backend system if the risk zone exceeds a threshold( para[0046], ln 11-20) for the same reason as to claim 3 above.  
As to claim 5,  Cheng teaches the failure data corresponds to one or more previous instances of the cluster of Al operations on the accelerated backend system, and wherein the instructions, when executed, cause the computing system to send the current instance to the default backend system if the failure data indicates one or more failures(para[0090]) for the same reason as to claim 1 above  .  
 
5.	Claims 6, 7,  11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1)  and further in view of Pohl( US 20190392831 A1).

As to claim 6,  Zhu teaches a default backend system(one or more client devices 101-102, para[0024], ln 3-10) ; 
an accelerated backend system; ( DP accelerators 105-107, para[0026], ln 6-10) ; processor coupled to the default backend system and the accelerated backend system( host machine 104 is typically a CPU system which can control and manage execution of jobs on the host machine 104 and/or DP accelerators 105-107, para[0032], ln 1-6/ Fig. 1),
 identify telemetry data associated with an execution of a cluster of artificial intelligence (AI) operations on an accelerated backend system, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or a default backend system based on the telemetry data (  identifying a memory space for the DP accelerator and selecting, at random, a memory address within the memory space to associate with each layer of the AI model. The kernel functions of the host may be updated with the randomized memory addresses. At block 706, the processing logic transfers the layers of the AI model with the randomized memory addresses to a data processing accelerator to run the AI model, para[0054 ).
Zhu does not teach  the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data. However, Cheng teaches the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data ( may send or transmit an instruction (e.g., artificial intelligence (AI) training, inference instruction, etc.) for execution to server 104 and the instruction is received by server 104 via the interface over network 103. In response to the instruction, server 104 communicates with DP accelerators 105-107 to fulfill the execution of the instruction,  para[0066], ln 1-15/  If there is a query result entry, host server 104 would determine if the requested memory location[telemetry data] lies within a memory region from the result entry . If yes, DP accelerator 405 has read/write access permission. If it is determined that the DP accelerator has read access permission to the memory region, in operation 705, host server 104 returns the requested data, via a data channel. If it is determined that the DP accelerator has no read access permission, host server 104 may then send a notification of a read failure to DP accelerator 405, para[0090]/ In operation 706, host server 104 sends a DP command or a computing or a configuration command or DP instruction. In operation 707, DP accelerator 405 processes the DP command or DP operations, para[0091], ln 1-10). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu with Cheng to incorporate the feature of the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data because this provides adequate computational power for one or more users, a cluster of data processing accelerators (DPAs) can be provided (e.g., in a cluster) to perform a large number of calculations as required by the AI model.
Zhu and Cheng do not teach one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable or fixed-functionality hardware. However, Pohl teaches one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable or fixed-functionality hardware( include a semiconductor package apparatus comprising one or more substrates, and logic coupled to the one or more substrates, wherein the logic includes one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to receive natural language instructions (NLIs) from a user for focusing the camera to achieve a desired photograph, wherein the NLIs are processed using natural language processing (NLP) techniques to understand the instructions, capture a preview image of a user desired scene to apply artificial intelligence (AI) to the preview image to obtain context and to detect objects within the preview image, generate a depth map of the preview image to obtain distances of detected objects in the preview image to the camera, para[0082]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu  and Cheng with Pohl to incorporate the feature of the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data because this performs scene analysis on the captured preview image for detecting objects within the preview image and providing context as to what is in the image. 
As to claim 11, Cheng teaches the failure data corresponds to one or more previous instances of the cluster of Al operations on the accelerated backend system( para[0090]) for the same reason as to claim 1 above  .  
As to claim 12,  Cheng teaches  the logic is to send the current instance to the default backend system if the failure data indicates one or more failures( para[0091], ln 1-10) for the same reason as to claim 1 above .  
As to claim 7, Cheng teaches the logic is to send the current instance to the default backend system if the telemetry data indicates that a performance of one or more previous instances of the cluster of Al operations on the default backend system is greater than a performance of one or more previous instances of the cluster of Al operations on the accelerated backend system( para[0090]) for the same reason as to claim 1 above.

6.	Claims 8, 9, 10  are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1)   in view of Pohl( US 20190392831 A1) and further in view of Davis( US 20200191643 A1).

As to claim 8 , Zhu, Cheng, Pohl do not teach  the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system.  However, Davis teaches the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system( CDL is a method for layering deep learning, machine learning, and/or artificial intelligence algorithms so it can be an unlimited number of layers. This is demonstrated in FIG. 2, which demonstrates a two CDL example 200. To initiate first layer analysis 201, vibration data 200 (or movement or acceleration data, etc.) is introduced to first layer 204 via providing vibration data 200 to a classifier 204a, which in turn generates ratings 206. Ratings 206 are used to select an event class 208 and in turn generate a classified event 210 …To initiate second layer analysis 212, classified event 210, which may in the form of data, is fed again into classifier 204b, which may be an entirely different classifier, if 204b is a different classifier, the second classifier (deep learning, machine learning, or artificial intelligence algorithm) can be either the same type of classifier (e.g. SVM, MLR) that was trained using only a limited set of data (chosen based on results of the first layer) or a different (either using a subset of training data based on the previous layer or the full set), para[0054], ln 21-54). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu, Cheng and  Pohl with Davis  to incorporate the feature of the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system because this provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level.
As to claim 9,  Davis teaches  the temperature classifier data indicates a risk zone corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system( para[0054], ln 26-36) for the same reason as to claim 8 above.  
As to claim 10, Cheng teaches  the logic is to send the current instance to the default backend system if the risk zone exceeds a threshold(para[0009]) for the same reason as to claim 1 above . 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1)   in view of Pohl( US 20190392831 A1) and further in view of Chao( CN 111695443 A).

As to claim 13, Zhu , Cheng and Pohl do not teach  cluster is a pre-trained model subgraph. However, Chao teaches cluster is a pre-trained model subgraph( An intelligent traffic artificial intelligence open platform, wherein the platform comprises: a traffic model library, comprising a plurality of pre-trained machine learning models for traffic scenes; a graphic object library, connected with the traffic model library, comprising a first graphic object corresponding to each machine learning model in the traffic model library and a second graphic object for establishing a connection relationship between the first graphic objects; front end display module, which is connected with the graphic object library, for displaying the first graphical interface to the user, the first graphical interface comprises a graphical object selection area and item-defined area, claim 1, ln 1-20).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu and Cheng with Pohl to incorporate the feature of cluster is a pre-trained model subgraph because this improves the development efficiency of the intelligent traffic item and reduces the development cost. 

8.	Claims 16, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1) in view of Chao( CN 111695443 A)  and further in view of Davis( US 20200191643 A1).

As to claim 16, Zhu, Cheng, Chao do not teach  the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system.  However, Davis teaches the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system( CDL is a method for layering deep learning, machine learning, and/or artificial intelligence algorithms so it can be an unlimited number of layers. This is demonstrated in FIG. 2, which demonstrates a two CDL example 200. To initiate first layer analysis 201, vibration data 200 (or movement or acceleration data, etc.) is introduced to first layer 204 via providing vibration data 200 to a classifier 204a, which in turn generates ratings 206. Ratings 206 are used to select an event class 208 and in turn generate a classified event 210 …To initiate second layer analysis 212, classified event 210, which may in the form of data, is fed again into classifier 204b, which may be an entirely different classifier, if 204b is a different classifier, the second classifier (deep learning, machine learning, or artificial intelligence algorithm) can be either the same type of classifier (e.g. SVM, MLR) that was trained using only a limited set of data (chosen based on results of the first layer) or a different (either using a subset of training data based on the previous layer or the full set), para[0054], ln 21-54). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu, Cheng and   Chao with Davis  to incorporate the feature of the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system because this provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level.
As to claim 17, Davis teaches  wherein the temperature classifier data indicates a risk zone corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system(  para[0054], ln 26-36) for the same reason as to claim 16 above.  
As to claim 18, wherein, when executed, the instructions cause the computing system to send the current instance to the default backend system if the risk zone exceeds a threshold ( (para[0009]) for the same reason as to claim 1 above . 
 
9.	Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1).  

As to claim 21,  Zhu teaches  identify telemetry data associated with an execution of a cluster of artificial intelligence (Al) operations on the accelerated backend system, send a current instance of the cluster of Al operations to the accelerated backend system based on telemetry data(  identifying a memory space for the DP accelerator and selecting, at random, a memory address within the memory space to associate with each layer of the AI model. The kernel functions of the host may be updated with the randomized memory addresses. At block 706, the processing logic transfers the layers of the AI model with the randomized memory addresses to a data processing accelerator to run the AI model, para[0054 ).
Zhu does not teach  the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data. However, Cheng teaches the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data ( may send or transmit an instruction (e.g., artificial intelligence (AI) training, inference instruction, etc.) for execution to server 104 and the instruction is received by server 104 via the interface over network 103. In response to the instruction, server 104 communicates with DP accelerators 105-107 to fulfill the execution of the instruction,  para[0066], ln 1-15/  If there is a query result entry, host server 104 would determine if the requested memory location[telemetry data] lies within a memory region from the result entry . If yes, DP accelerator 405 has read/write access permission. If it is determined that the DP accelerator has read access permission to the memory region, in operation 705, host server 104 returns the requested data, via a data channel. If it is determined that the DP accelerator has no read access permission, host server 104 may then send a notification of a read failure to DP accelerator 405, para[0090]/ In operation 706, host server 104 sends a DP command or a computing or a configuration command or DP instruction. In operation 707, DP accelerator 405 processes the DP command or DP operations, para[0091], ln 1-10). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu with Cheng to incorporate the feature of the telemetry data includes one or more of temperature classifier data, compute classifier data or failure data, and determine whether to send a current instance of the cluster of Al operations to the accelerated backend system or the default backend system based on the telemetry data because this provides adequate computational power for one or more users, a cluster of data processing accelerators (DPAs) can be provided (e.g., in a cluster) to perform a large number of calculations as required by the AI model. 
As to claim  22, Cheng teaches  sending the current instance to the default backend system if the telemetry data indicates that a performance of one or more previous instances of the cluster of Al operations on the default backend system is greater than a performance of one or more previous instances of the cluster of Al operations on the accelerated backend system( ( para[0090]) for the same reason as to claim 1 above. 
 
 10.	 Claims 23, 24, 25  are rejected under 35 U.S.C. 103 as being unpatentable over ZHU(US 20210390047 A1) in view of CHENG(US 20210173666 A1)  and further in view of Davis( US 20200191643 A1).

As to claim 23,  Zhu, Cheng do not teach  the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system  .  However, Davis teaches the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system( CDL is a method for layering deep learning, machine learning, and/or artificial intelligence algorithms so it can be an unlimited number of layers. This is demonstrated in FIG. 2, which demonstrates a two CDL example 200. To initiate first layer analysis 201, vibration data 200 (or movement or acceleration data, etc.) is introduced to first layer 204 via providing vibration data 200 to a classifier 204a, which in turn generates ratings 206. Ratings 206 are used to select an event class 208 and in turn generate a classified event 210 …To initiate second layer analysis 212, classified event 210, which may in the form of data, is fed again into classifier 204b, which may be an entirely different classifier, if 204b is a different classifier, the second classifier (deep learning, machine learning, or artificial intelligence algorithm) can be either the same type of classifier (e.g. SVM, MLR) that was trained using only a limited set of data (chosen based on results of the first layer) or a different (either using a subset of training data based on the previous layer or the full set), para[0054], ln 21-54). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Zhu, Cheng with Davis  to incorporate the feature of the compute classifier data indicates a level of computational intensity corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system because this provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level.
As to claim 24, Davis teaches  the temperature classifier data indicates a risk zone corresponding to one or more previous instances of the cluster of Al operations on the accelerated backend system, and wherein the method further includes sending the current instance to the default backend system if the risk zone exceeds a threshold(  para[0054], ln 26-36/ para[0046], ln 11-20)) for the same reason as to claim 22 above.  
As to claim 25, Cheng teaches the failure data corresponds to one or more previous instances of the cluster of Al operations on the accelerated backend system, and wherein the method further includes sending the current instance to the default backend system if the failure data indicates one or more failures( para[0090]/ para[0091], ln 1-10) for the same reason as to claim 21 above.  
                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/LECHI TRUONG/               Primary Examiner, Art Unit 2194